         Case 8:20-mj-01429-CBD Document 36
                                         37 Filed 12/21/20
                                                  12/22/20 Page 5
                                                                1 of 6
                                                                     2
                                                                                        FILED         ENTERED
                                                                                        LOGGED        RECEIVED
                                                                               9:48 am December 22, 2020
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND                          AT GREENBELT
                                                                                CLERK, U.S. DISTRICT COURT
 UNITED STATES OF AMERICA                       *                               DISTRICT OF MARYLAND
                                                *                               BY     TTS      , DEPUTY CLERK
        v.                                      *    CRIMINAL NO. 20-1429-CBD
                                                *
 CHARLES NABIT,                                 *
                                                *
                Defendant                       *
                                                *
                                             *******

                                            ORDER

       Having considered the Parties’ Joint Motion to Exclude Time Within Which to Indict, it is,

       ORDERED that the Court finds that any delay in the filing of an Indictment or Information

in the above case between December 31, 2020 and March 1, 2021 shall be excluded pursuant to

Title 18 U.S.C. § 3161(h)(7)(A), for the reasons set forth in the Government’s motion.     And the

time period between December 31, 2020 and March 1, 2021 is excluded from Speedy Trial Act

calculations concerning the Defendant’s trial.

       Specifically, extraordinary circumstances exist such that the U.S. District Court for the

District of Maryland previously suspended its criminal jury trials and grand jury meetings from

March 16, 2020 through July 31, 2020 to prevent the spread of COVID-19. The U.S. District

Court for the District of Maryland has again suspended criminal jury trials and grand jury meetings

through January 18, 2021.    The ends of justice are served by this requested delay.     The Court

further finds, based on the foregoing facts and circumstances, that the ends of justice served by

any extension and/or delay resulting from the continuance issued in this Order, outweigh the best

interests of the public and the Defendant in a speedy trial.       Furthermore, the parties have

represented that they have been in discussions concerning discovery and have jointly requested the
         Case 8:20-mj-01429-CBD Document 36
                                         37 Filed 12/21/20
                                                  12/22/20 Page 6
                                                                2 of 6
                                                                     2



exclusions to further permit them to work through the Government’s discovery and attempt to

resolve discovery issues.

       Therefore, the time from the date of arrest through March 1, 2021 is hereby excluded from

computation of the time within which to Indict or file an Information under the Speedy Trial Act.

       Further, the time from the date of arrest through March 1, 2021 is hereby excluded from

computation of the time under the Speedy Trial Act for the purposes of commencing any trial

against the Defendant.

                                                                   Digitally signed by Charles B. Day
                                                                   DN: cn=Charles B. Day, o=US District Court of MD,

                                           Charles B. Day          ou=USDC,
                                                                   email=mdd_cbdchambers@mdd.uscourts.gov, c=US
                                            ________________________________
                                                                   Date: 2020.12.21 18:17:02 -05'00'


                                            The Honorable Charles B. Day
                                            United States Magistrate Judge




                                               2
